ORDER
Daniel Mason appeals his conviction for the class C felony of receiving stolen property, Mo.Rev.Stat. §' 570.080 (2000). His sole point on appeal contends that the trial court erred in denying his motion to suppress statements and other evidence allegedly obtained in violation of the Fourth and Fifth Amendments to the United States Constitution. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).